The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) filed 5/12/22 has been received and considered by the Examiner.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Steven French (Reg. No. 78,743) on 8/24/22 as a follow-up of a telephone interview on 8/22/22 during which the amendment was discussed.
The application has been amended as follows:
In the claims:
1. (Currently Amended) An optoelectronic device, comprising: 
a rib waveguide provided on a substrate of the device, the rib waveguide comprising a ridge portion and a slab portion; 
a heaterthat is formed by a doped portion of the slab portion and has an extending portion in contact with an electrode; 
a first thermally isolating trench, adjacent to the rib waveguide, and extending into the substrate of the device; and 
a thermally isolating cavity within the substrate, which is directly connected to the first thermally isolating trench, and which extends across at least a part of a width of the rib waveguide between the rib waveguide and the substrate, 
wherein a distance in a direction perpendicular to a guiding direction of the rib waveguide between the ridge portion the extending portion of the heater 

2. (Currently Amended)	The optoelectronic device of claim 1, wherein the first thermally isolating trench is positioned on an opposing side of the heater relative to the ridge portion.

3. (Currently Amended)	The optoelectronic device of claim 1, further comprising a second thermally isolating trench, disposed on an opposing side of the rib waveguide relative to the first thermally isolating trench.

5. (Currently Amended)	The optoelectronic device of claim 1, wherein the first

6. (Currently Amended)	The optoelectronic device of claim 1, wherein the first

7. (Currently Amended)	The optoelectronic device of claim 1, wherein the thermally isolating cavity has a semi-circular cross-section as viewed along [[a]] the guiding direction of the rib waveguide.

13. (Currently Amended)	A method of forming an optoelectronic device, including the steps of 		providing a rib waveguide on a substrate of the device, the rib waveguide comprising a ridge portion and a slab portion; 		providing a heaterthat is formed by a doped portion of the slab portion and has an extending portion in contact with an electrode; 	 	etching a first thermally isolating trench into the substrate, the first thermally isolating trench being adjacent to the rib waveguide; and 		exposing the device to an etching fluid, thereby etching a thermally isolating cavity within the substrate which at least extends from, and is directly connected to, the first thermally isolating trench across a width of the rib waveguide between the rib waveguide and the substrate,
wherein a distance in a direction perpendicular to a guiding direction of the rib waveguide between the ridge portion the extending portion of the heater 

17. (Currently Amended)	The method of claim 13, wherein the first thermally isolating trench is positioned on an opposing side of the heater relative to the ridge portion.

18. (Currently Amended)	The method of claim 13, further comprising the step of: 		etching a second thermally isolating trench, into the substrate of the device, the second thermally isolating trench being located on an opposite side of the ridge portion relative to the first thermally isolating trench.

20. (Currently Amended)	The method of claim 17, further comprising a step of etching a third thermally isolating trench, at a position spaced from the first thermally isolating trench along a direction parallel with the guiding direction of the rib waveguide.

21. (Currently Amended)	The method of claim 17, further comprising a step of etching a fourth thermally isolating trench, at a position spaced from the first thermally isolating trench along a direction parallel with the guiding direction of the rib waveguide and on an opposing side of rib waveguide to the first thermally isolating trench.

23.	cancelled

24. (New) The optoelectronic device of claim 1, wherein, in a cross-sectional view taken along a cutting plane perpendicular to the guiding direction of the rib waveguide, there is no contact between: 
the rib waveguide and heater, and
any structure surrounding the rib waveguide and heater.


Reasons for Allowance
Claims 1 and 13 are allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over an optoelectronic device and a corresponding method of forming thereof, as contemplated by the Rasras – Chen combination, taken alone or in combination with more prior art of record.
Claims 1 and 13 are allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for an optoelectronic device (optical modulator) having the recited features and, in particular, comprising (with reference with Fig. 1 of the instant application) a rib waveguide 102,103 comprising a ridge portion 102 and a slab portion 103; a heater 105,106,107 that is formed by a doped portion of the slab portion 103 and has an extending portion 106,107 in contact with an electrode 108,109; a thermally isolating trench 111 adjacent to the rib waveguide 102,103, wherein a distance in a direction (Z) perpendicular to a guiding direction (X) of the rib waveguide 102,103 between the ridge portion 102  and the extending portion 106,107 of the heater 105,106,107 is greater than a distance in the same direction (Z) between the ridge portion 102 and the thermally isolating trench 111. As seen in Fig. 1, the extending portion 106,107 of the doped-material heater (U-shaped) extends away from the ridge portion 102 beyond the location of the thermally isolating trench 111. 
On the contrary, the Rasras – Chen combination in further view of Watanabe (US 7,630,596 B2) or Suzuki et al (US 6,093,334) would at best consider an extending portion of a heater that is formed by a metal layer/film (identified as 4 in Fig. 9 of Watanabe and as 6 in Fig. 1 of Suziki), rather than a doped portion of a waveguide slab, and extends beyond of a thermally isolating trench (identified as 5 in Suzuki). Thus, the corresponding limitations recited by claims 1 and 13 would not be met.
Claims 2 – 12, 14 – 22, and 24 are allowed by virtue of dependency on any one of claims 1 and 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6,093,334
US 2015/0253510 A1
US 6,828,171 B2
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on Mon - Thur  9 am - 6 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896